Case 2:18-cv-10651-FMO-LAL Document 19 Filed 12/01/20 Page 1 of 1 Page ID #:1077




   1
   2
   3                                                                   JS-6
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   VICTOR MATHIEU,                                  Case No. LACV 18-10651-FMO (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   JAMES ROBERTSON,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
  21
       DATED: December 1, 2020                      ______________/s/__________________________
  22                                                HONORABLE FERNANDO M. OLGUIN
  23                                                UNITED STATES DISTRICT JUDGE

  24
  25
  26
  27
  28
